Citation Nr: 0715373	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  01-01 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine with left nerve root 
irritation, evaluated as 10 percent disabling prior to 
November 14, 2005 and 30 percent disabling thereafter.

2.  Entitlement to an effective date earlier than December 5, 
1997 for the award of service connection for degenerative 
disc disease of the lumbar spine with left nerve root 
irritation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1969.

This appeal arises before the Board of Veterans? Appeals 
(Board) on appeal from a March 2000 rating decision of the 

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine with left nerve root 
irritation, evaluated as 10 percent disabling prior to 
November 14, 2005 and 30 percent disabling thereafter.

2.  Entitlement to an effective date earlier than December 5, 
1997 for the award of service connection for degenerative 
disc disease of the lumbar spine with left nerve root 
irritation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1969.

This appeal arises before the Board of Veterans? Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In this decision, the RO granted 
entitlement to secondary service connection for degenerative 
disc disease of the lumbar spine with left nerve root 
irritation based upon aggravation.  See 38 C.F.R. § 3.310 
(2006).  This disorder was initially evaluated as 20 percent 
disabling effective from December 5, 1997; however, it was 
determined the "baseline manifestations" of the nonservice-
connected disability were 10 percent disabling.  The veteran 
appealed this evaluation and the effective date of the award 
of service connection.  The RO also granted a 10 percent 
evaluation for the veteran's shell fragment wound (SFW) to 
the right upper arm effective from December 5, 1997.  The 
veteran appealed the effective date of this award.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) from the Board in May 2004.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  In 
October 2004, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development, to include an order to develop and 
adjudicate an inextricably intertwined claim of clear and 
unmistakable error (CUE) in a December 1969 RO rating 
decision that awarded a noncompensable evaluation for SFW to 
the right upper arm.

In a rating decision dated June 2006, the RO increased the 
initial rating for degenerative disc disease of the lumbar 
spine with left nerve root irritation to 30 percent disabling 
(after deducting a 10 percent "baseline manifestation" for 
the nonservice-connected lumbar spine disability) effective 
November 14, 2005.

Also in a June 2006 rating decision, the RO granted the 
veteran's CUE claim awarding an effective date of September 
24, 1969 for the 10 percent rating for SFW of the right upper 
arm.  This decision awarded the disability rating sought by 
the veteran effective to the date of his separation from 
service.  The claim for an earlier effective date of award, 
therefore, is moot as there is no remaining question of law 
or fact for the Board to review.

In a statement received in January 2007, the veteran reported 
that he terminated his last power of attorney of record.  


FINDINGS OF FACT

1.  A baseline manifestation of the veteran's nonservice-
connected lumbar spine disability prior to service-connected 
aggravation is not factually ascertainable.

2.  For the time period prior to January 27, 2005, the 
veteran's intervertebral disc syndrome (IVDS) of the lumbar 
spine was manifested by a chronic orthopedic disability of 
limitation of motion that was no more than moderate in degree 
with forward flexion greater than 30 degrees; a chronic 
neurologic disability of sensory deficit of the left lower 
extremity; and IVDS symptoms that were no more than moderate 
in degree with no periods of incapacitation.

3.  Since January 27, 2005, the veteran's IVDS of the lumbar 
spine has been manifested by a chronic orthopedic disability 
of severe limitation of motion; a chronic neurologic 
disability of sensory deficit of the left lower extremity; 
and his IVDS symptoms less than pronounced in degree with no 
periods of incapacitation.

4.  The veteran first filed a formal claim for service 
connection for lumbar spine disability on December 5, 1997; 
there are no communications prior to this time which may be 
considered a formal or informal claim.




CONCLUSIONS OF LAW

1.  For the time period prior to September 23, 2002, the 
criteria for a 20 percent initial rating, but no higher, for 
IVDS of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 
4.71a, Diagnostic Code 5292, 5293, 5295 (1997-2002); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

2.  For the time period from September 23, 2002 to January 
27, 2005, the criteria for an initial rating in excess of 20 
percent for the chronic orthopedic manifestations of lumbar 
spine IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5003, 5292, 5293, 5295 (1997-2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004-2006).

3.  Since September 23, 2002, the criteria for a separate 10 
percent rating, but no higher, for the chronic neurologic 
manifestation of left lower extremity sensory deficit due to 
IVDS have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720 
(2002).

4.  Since January 27, 2005, the criteria for a 40 percent 
rating for the chronic orthopedic manifestations of lumbar 
spine IVDS have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5003, 5292, 5293, 5295 (1997-2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004-2006).

5.  The criteria for an effective date prior to December 5, 
1997 for the award of service connection for degenerative 
disc disease of the lumbar spine with left nerve root 
irritation have not been met.  38 U.S.C.A. §§ 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  With regards 
to a service connection claim, a section 5103 notice should 
advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).

This appeal arises from an initial rating following a grant 
of service connection.  The claim was filed in December 1997 
that preceded the passage of the VCAA.  The purposes of a 
section 5103 notice were met as a March 2000 RO rating 
decision granted service connection for low back disability 
and assigned an initial rating and effective date of award.  
The veteran appealed the downstream issues of entitlement to 
a higher initial rating and entitlement to an earlier 
effective date for the award of service connection.  A 
September 2000 Statement of the Case (SOC) advised the 
veteran of the criteria for establishing a disability rating, 
the evidence considered, the Reasons and Basis for its 
decision, and cited in full the provisions of 38 U.S.C.A. 
§ 5103A.  A March 2005 RO letter advised the veteran of the 
types of types of evidence and/or information deemed 
necessary to substantiate his claims as well as the relative 
duties upon himself and VA in developing his claims.  A 
section 5103 complaint notice on both claims was provided in 
June 2005, to include an advisement for the veteran to send 
in any evidence in his possession pertaining to his claims.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
U.S. Vet. App. 03-0320 (March 22, 2007).  As made clear by 
the veteran's testimony and submission of evidence in support 
of his claims, he has demonstrated actual knowledge of the 
evidentiary requirements.  See Dalton v. Nicholson, No. 04-
1196 (U.S. Vet. App. Feb. 16, 2007).  Furthermore, the 
veteran notified VA in March 2006 that he had no further 
information or evidence to submit to substantiate his claims.  
See generally Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  Any notice deficiencies were cured by 
readjudication in a June 2006 Supplemental SOC.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  All medical and legal documents 
pertaining to the veteran's award of disability benefits from 
the Social Security Administration (SSA) have been associated 
with the claims folder.  There are no outstanding private 
medical records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  Multiple VA 
examinations have been provided.  The veteran does not allege 
increased symptomatology since the last VA examination in 
November 2005.  The evidence and information of record is 
sufficient to make a determination in these claims, and there 
is no reasonable possibility that any further assistance to 
the veteran by VA would be capable of substantiating his 
claims.




II.  Factual Basis

Historically, the veteran incurred multiple SFWs from an 
enemy grenade to the right arm, right buttock, right foot and 
left posterior thigh in July 1968.  An abdominal 
extraperitoneal exploration of his perirectal space did not 
discover any fragment wound of the rectum.  His wounds were 
debrided with no evidence of distal neurovascular deficit.  
An x-ray examination showed three metallic fragments over the 
right hemipelvis; the largest measuring 2 x 3 x 2 cms located 
anterior to the medial margin of the distal sacrum in the 
rectal space; a smaller fragment located about 5 cm 
inferiorly; and another fragment located more laterally in 
the right buttock area.  A three-fold increase in space 
between the rectum and sacrum was noted.  An August 1968 
diagnostic summary described SFWs to the posterior thighs, 
right arm and right ankle as well as a presacral retained 
metal fragment.  There was no report of injury or 
complications involving the lumbosacral spine.

In an Application for Compensation or Pension received in 
October 1969, the veteran described SFWs to both legs, the 
right arm and his buttock.  He also reported shrapnel 
imbedded in the lower back region.

VA examination in November 1969 included the veteran's report 
of slight discharge from his left buttock wound as well as 
having retained foreign bodies in his coccygeal region.  
Examination revealed residual scars of the right arm, left 
buttock, and both thighs.  No foreign bodies were felt, or 
scars seen, in the sacro-coccygeal area.  X-ray examination 
demonstrated two metallic foreign bodies in the left thigh; a 
small foreign body just anterior to the coccyx; a somewhat 
larger metallic foreign body in the presacral space anterior 
to the 4th sacral vertebra; and another small metallic 
foreign body in the right buttock posteriorly.  Diagnoses 
included SFW scars of the buttocks and thighs with retained 
metallic foreign bodies; healed cortical fracture of the left 
femur; SFW scar of the right arm and well-healed post 
laporatomy scar.

An RO rating decision in December 1969 granted service 
connection for residuals of SFW to the left thigh and buttock 
with fracture of femur, evaluated as 40 percent disabling 
effective September 24, 1969; granted service connection for 
residuals of SFW to the right posterior thigh and buttock, 
evaluated as 20 percent disabling effective September 24, 
1969; and residuals of SFW to the right upper arm, evaluated 
as noncompensable effective September 24, 1969.

In a statement received in March 1970, the veteran described 
increased symptoms of pain with a history of SFW to his arm, 
"hip (near my spine)," and leg.

In July 1970, the veteran underwent VA hospitalization for 
excision of foreign body in the sinus tract of the right 
buttocks due to persistent drainage from his wound site.

The record next reflects that, on December 5, 1997, the 
veteran filed a VA Form 21-4138 seeking to "reopen" his 
claim for service connection for a low back condition.  He 
referred to retained foreign bodies in his low back and 
coccyx that caused him pain and limitation of motion.  He 
also referred to his SFW injuries as causing an altered gait 
aggravating his low back condition.

Later received evidence included VA clinic records showing 
the veteran's July 1981 treatment for low back pain.  An x-
ray examination of the lumbar spine was interpreted as 
showing spina bifida occulta at the S1 level.  A June 1985 
clinical record reported questionable pain radiation to the 
left lower extremity.  A March 1987 x-ray examination of the 
lumbar spine demonstrated minimal degenerative change of the 
L5-S1 space that was slightly narrowed.  He was diagnosed 
with paralumbar muscle strain in September 1989 with no 
neurologic deficits found on examination.  A private clinic 
treatment in April 1992 recorded the veteran's complaint of 
low back pain.  An x-ray examination was interpreted as 
showing minimal degenerative disc disease at L4-L5 and L5-S1.

On VA examination in December 1997, the veteran described 
developing low back pain the 1980s.  He had been told there 
was no shrapnel in his back, but that he might have 
arthritis.  He had intermittent episodes of back pain since 
the early 1990s.  In 1997, he began having severe low back 
pain that sometimes radiated down to his left leg.  One 
activity that led to radiation of pain involved sitting for 
five to ten minutes.  He further reported numbness of his 
left leg throughout its entire circumference from the knee to 
the toes.  His current complaints included low back pain 
after activities such as driving, sudden stooping or bending 
maneuvers, or prolonged standing and walking.  He could sit 
as long as he maintained an erect posture.  He avoided any 
back movements with pain caused by lifting more than 50 to 60 
pounds.  His back was not stiff, but he would occasionally 
have weakness, fatigue or "just a rush of pain."  He denied 
loss of bowel or bladder control.  He had flares of back pain 
that usually lasted several hours with relief obtained by a 
shower or hot tub soaks.  His flares were hard to predict in 
frequency but could be precipitated by a simple thing as 
walking down the stairs.  He did not lose his ability to 
move, but preferred not moving with bedrest.  His past 
treatment included ibuprofen which he no longer took due to 
hypertensive side effects.  

On physical examination, the veteran walked with lateral 
deviation of his toes bearing more weight on the medial edge 
of his left leg.  His posture was normal.  The lumbar 
vertebrae were tender on palpation.  Active range of motion 
of the lumbosacral spine measured 0 to 75 degrees of flexion, 
0 to 35 degrees of extension, 0 to 40 degrees of right 
lateral flexion, 0 to 25 degrees of left lateral flexion, and 
0 to 10 degrees of rotation bilaterally.  He reported pain at 
the conclusion of each range of motion maneuver.  He did not 
report weakness or fatigue, and no loss of coordination was 
observed.  He had back pain with straight leg raising to 50 
degrees on the right and 40 degrees on the left.  Motor 
strength was 5/5 in all muscle groups of the lower 
extremities including the extensor hallucis longus muscle.  
Sensory examination revealed normal ability to appreciate 
light touch throughout both lower extremities, including the 
left leg between the knee and foot.  His patellar and 
Achilles reflexes were symmetrical 1+ and 2+, respectively.  

An x-ray examination showed degenerative changes at L5-S1.  
An electromyography and nerve conduction velocity (EMG/NCV) 
study showed minimally spontaneous activity in the lower 
lumbar paraspinals that was nondiagnostic but may represent 
mild lumbar nerve root irritation.  There was no 
electrodiagnostic evidence of a left lower extremity 
plexopathy or polyneuropathy.  A magnetic resonance imaging 
(MRI) scan showed findings at L5-S1 that could represent a 
central and left paramedian disc protrusion and/or endplate 
osteophyte abutting upon and mildly displacing the left S1 
nerve root sleeve posteriorly, and L5-S1 degenerative disc 
disease.

A subsequent neurologic examination described decreased 
pinprick sensation in the entire left lower extremity (LLE) 
with his left ankle jerk more difficult to elicit than the 
right.  His leg length measured from the anterior superior 
iliac spine to the medial malleolus was 0.1 cm shorter on the 
right.  There was significant back pain at 40 degrees of 
straight leg raising bilaterally.  There was decreased lumbar 
vertebral motion in flexion, extension and bilateral side 
bending.  His pain was worse with lumbar rotation to the 
right.  The lumbar paraspinal muscles were tight with pain at 
palpation at the L5 midline.  The neurologic examiner 
provided impressions of insignificant leg discrepancy and 
opinion that it was unlikely the veteran's degenerative 
changes were due to previous injury unless there was a direct 
injury to the spine that did not appear to be the case.  The 
orthopedic examiner offered diagnoses of degenerative disc 
disease at the L5-S1 level with a central and left paramedian 
disc protrusion and/or endplate osteophyte, and mild 
irritation of the left lumbar nerve roots.

An RO rating decision in May 1998 denied service connection 
for degenerative disc disease of the lumbar spine with 
irritation of left lumbar nerve roots.

A March 1999 private physician evaluation again recorded the 
veteran's history of shrapnel removal in the right tailbone 
area with the onset of back problems in 1980.  He currently 
experienced low back pain that radiated into the left side of 
the sacrum and left lower extremity.  He was not currently 
working due to a right knee injury.  On physical examination, 
the veteran stood 6'4" and weighed approximately 305 pounds.  
There was no unusual deformity of the lumbar spine.  Forward 
flexion of the lumbar spine was tolerated to 60 degrees, 
extension to 25 degrees bilaterally and 15 degrees of lateral 
bending bilaterally.  He could walk on his toes, but this 
elicited low back pain.  Squatting was tolerated to only 50 
percent of normal because of knee pain.  Sensation was 
reported as diminished along the lateral aspect of the left 
ankle and foot.  He was slow coming to standing position.  
His gait was mildly antalgic.  The examiner reflected an 
understanding that x-ray studies had showed residual metallic 
fragments of in the veteran's right buttock and left thigh 
compromising those muscle groups.  The examiner opined that 
the weakness had a chronic destabilizing affect on his knee 
and back.  The injury sustained to the right gluteal area 
created an imbalance with the contralateral gluteal muscle 
group while the injury to the left hamstring muscle group 
created an imbalance with the contralateral right hamstring 
muscle group.  This resulted in significant muscle imbalance 
and generalized weakened lower extremity extensor muscles of 
the leg causing a chronic and continuous asymmetrical loading 
of the L5-S1 discs upon walking.  The examiner opined that 
such factors contributed to the chronic lumbar tissue damage 
culminating in the deterioration of his disc with left S1 
nerve root irritation.

A July 1999 VA examination included the veteran's report of 
an intermittent numbness, otherwise described as "pins and 
needles" feeling, of the left leg after sitting for a period 
of 1/2 hour or longer.  This numbness involved the entire left 
leg from the knee to the foot and toes.  These symptoms, that 
had felt like "mush," lasted five minutes in duration with 
normal sensation returning after carefully walking for five 
minutes.  He limited his driving to 25 minutes to avoid these 
symptoms.  These symptoms had been present for the past 10 
years, and had not changed in the past 2 years.  He further 
described a "twitching" of the left leg when lying supine, 
lasting 5 to 6 seconds in duration, that spontaneously 
subsided.  His low back pain, located in the right lumbar 
area, increased with turning and twisting.  At times, his 
pain was light and other times felt as if someone was 
"grabbing [him] hard."  He did not experience any symptoms 
when sitting, but had sharp right lumbar area pain lasting 1-
2 minutes in duration generated by bending, twisting or 
sudden movements.  He treated his symptoms with a hot shower, 
bath, heating pad and Motrin.  He took a bath and took Motrin 
on average once per week.   He averaged 5/10 pain with 10/10 
pain 2-3 weeks.

Physical examination did not reveal any paraspinal muscle 
spasm.  The veteran demonstrated decreased stance phase of 
the right lower extremity (RLE) with an antalgic gait.  
Lumbar spine flexion was from 0 to 80 degrees without 
reversal of lordosis or complaint of pain.  Extension was 
from 0 to 5 degrees with complaint of mild midline lumbar 
pain.  Lateral rotation was from 0 to 60 degrees bilaterally 
with complaint of mild midline lumbar pain.  Straight leg 
raising on the left was 0 to 60 degrees with complaint of 
moderate midline lumbar pain without radicular symptoms.  His 
straight leg raising was from 0 to 45 degrees limited by 
right knee pain without radicular symptoms.  His deep tendon 
reflexes were present and symmetrical in the lower 
extremities.  The diagnoses included degenerative disc 
disease at the L5-S1 level and mild left lumbar nerve root 
irritation.  The examiner opined that the veteran's service 
connected SFW residuals were more than likely the aggravating 
factor of his low back condition.

In a February 2000 VA physician memorandum, the examiner 
opined that the veteran's baseline manifestation due to the 
nonservice-connected condition was left leg numbness after 
sitting for 30 minutes.  His shrapnel injuries were 
aggravating his underlying back condition by 80 to 90 percent 
with the aggravation caused by an altered gait from the 
shrapnel wounds to his left thigh and right buttock.

A March 2000 RO rating decision granted entitlement to 
secondary service connection for degenerative disc disease 
with left lumbar nerve root irritation, based upon 
aggravation.  This disorder was initially evaluated as 20 
percent disabling under Diagnostic Code 5293, effective from 
December 5, 1997; however, it was determined the "baseline 
manifestations" of the nonservice-connected disability were 
10 percent disabling.  

A July 2000 SSA disability evaluation primarily reported the 
veteran's complaint of right knee pain following arthroscopic 
surgery in 1999.  Examination reflected a normal neurologic 
examination of the lower extremities.

An August 2000 SSA decision awarded the veteran disability 
benefits, effective March 2000, based upon a primary 
diagnosis of arthritis of the right knee and a secondary 
diagnosis of medial meniscus tear of the right knee.

A November 7, 2000 private physician evaluation recorded the 
veteran's complaint of moderately severe back pain with 
radiation across his back and down the left leg to foot.  His 
back complaints were worse than his leg complaints.  Physical 
examination showed the veteran to be in moderate discomfort.  
There was no usual deformity of the lumbar spine.  Range of 
motion of the lumbar spine measured 50 degrees of flexion, 25 
degrees of extension and 15 degrees of lateral bending 
bilaterally.  There was an increase in muscle tension in the 
paraspinal region of the lumbar area.  He was able to walk on 
his toes, but this elicited low back discomfort.  He had 
difficulty walking on his heels and squatting was only 
tolerated 30-40 percent of normal due to right knee pain.  
Sensation was reported as diminished along the lateral aspect 
of the left ankle and foot.  His gait was mildly antalgic.  
His reflexes were slightly depressed in the left knee and 
absent in both ankles.  The examiner noted the veteran to 
have continued persistent low back pain with radicular 
complaints into the left lower extremity and report of recent 
deterioration.

VA spine examination on April 23, 2002 included the veteran's 
report of a worsening of constant low back pain in the last 
six months with pain radiating down the anterior portion of 
his left leg to his knee.  He had stiffness improved with 
moving.  He no longer took medications such as aspirin at it 
provided no relief.  Exercises made his pain worse.  He felt 
his left leg was weak at the knee.  He denied bladder or 
bowel incontinence.  He had daily flare-ups, lasting 15 
minutes in duration, that occurred with prolonged standing or 
sitting.  He was required to rest from 1 to 11/2 hours to 
decrease the flare-up of pain.  He had increased pain upon 
walking 50 feet.  He avoided activities such as heavy lifting 
or prolonged standing or walking.  Physical examination 
demonstrated no postural abnormalities.  The back musculature 
was within normal limits with no spasm.  He was tender to 
palpation over the left paraspinous muscles as well as over 
the spinous processes.  He was nontender on the right.  His 
strength was 5/5 in the right lower extremity.  He had give-
way weakness of the left iliopsoas muscles, but otherwise had 
5/5 strength in the left lower extremity.  He was limited by 
pain in his left leg with decreased sensation on the left 
lateral calf and foot.  Deep tendon reflexes could not be 
elicited even with enhancing maneuvers at the knees and 
ankles.  He had downgoing toes bilaterally.  Straight leg 
raising was positive on the left.  Forward flexion was to 60 
degrees limited by pain without weakness or fatigue.  He had 
backward extension to 20 degrees limited by pain.  He had 
left lateral flexion to 30 degrees limited by pain, weakness 
and fatigue.  Right lateral flexion was to 20 degrees limited 
by pain without weakness or fatigue.  Right and left rotation 
was to 10 and 20 degrees, respectively, limited by pain, 
weakness and fatigue.  An MRI scan demonstrated degenerative 
disc disease predominantly at L4-5 and L5-S1, a small left-
sided focal disc herniation at L4-5 impinging on both the 
descending and exiting nerves, and herniated disc at L5-S1.  
Diagnoses were degenerative disc disease of the lumbar spine, 
herniated discs, and nerve root impingement at L4-5 on the 
left.

The veteran appeared and testified before the undersigned in 
May 2004 to a long-standing history of low back pain 
aggravated by prolonged sitting and walking long distances.  
At times, his back pain was excruciating.  His symptoms were 
partially relieved with lying in bed or taking a hot shower.  
He had had this severe pain ever since his shrapnel injury in 
service.  He last worked in 1999 due to back and leg 
problems, and was awarded disability SSA disability benefits 
in September 2000.  His low back disability limited 
activities such as bending, prolonged standing, stooping and 
repetitive lifting of more than 15 pounds.  It took him 3 to 
4 hours to wash dishes instead of 10 to 15 minutes.  His 
symptoms included limitation of motion and occasional spasm.  
He had not actually filed a service connection claim until 
1997, but did obtain VA treatment in Ann Arbor, Michigan for 
back symptoms in the late 1980's.

VA diabetes mellitus examination in December 2004 included 
diagnoses of peripheral neuropathy of the upper and lower 
extremities.

A private MRI examination in December 2004 resulted in 
impressions of advanced spondylosis of L5-S1 with diffuse 
bulging of disc material and desiccation of the disc, but no 
evidence of focal herniation of disc material; and moderate 
to severe spinal canal stenosis on a congenital basis with 
focal acquired canal narrowing, worse at L3-L4 related to 
mild bulging disc material.

A January 27, 2005 private medical evaluation recorded the 
veteran's complaint of sharp lumbosacral pain aggravated by 
motion.  His pain had been present for 36 years, but he had a 
worsening episode since December.  Physical examination 
showed that he walked with a right-sided limp.  He could bend 
forward only to 30 degrees.  There was no superficial 
tenderness or significant deep tenderness.  His strength was 
5/5 in both lower extremities.  His sensory examination was 
intact to light touch and pinprick.  His reflexes were 2+ and 
symmetrical at the knees, 2+ at the right ankle and 1+ at the 
left ankle.  Plantar reflexes were downgoing.  The examiner 
diagnosed mechanical back pain that was not related to lumbar 
degenerative disc disease.  The examiner did not feel that 
there was moderate-to-severe stenosis as there were no 
neurologic complaints in the lower extremities.

An RO rating decision in February 2005 granted service 
connection for peripheral neuropathy of the right and left 
lower extremities as secondary to diabetes mellitus, and 
assigned separate 10 percent ratings effective July 7, 2004.

On November 14, 2005, the veteran underwent VA spine 
examination based upon review of the claims folder.  He 
reported radiation of low back pain from the right hip to the 
left hip and near his tailbone.  He described constant, sharp 
pain that was 9/10 in intensity.  His pain was increased with 
prolonged standing.  His activities of daily living were 
limited with him being unable to bend over of lift heavy 
objects.  He denied flare-ups with additional motion loss or 
acute episodes of excruciating pain in the last twelve 
months.  He did experience additional loss of motion with 
repetitive motion.  His treatment included Etodolac and hot 
bath exercise.  On physical examination, he walked with a 
cane and had a normal equilibrium.  He did not use a back 
brace.  His lumbar spine showed normal lordosis, a 
symmetrical pelvis without tilting, and no spasm.  There was 
no atrophy and had healthy skin with no diffuse atrophy.  
Range of motion of the lumbar spine measured extension to 10 
degrees with an impression of voluntary resistance 
complaining of pain; flexion to 30 degrees with voluntary 
resistance to movement complaining of pain; and bilateral 
flexion and rotation to 20 degrees with complaint of pain.  
There was manifestation of incoordination without any 
weakness or fatigability.  Functional loss due to subjective 
complaint of pain was present.  Repetitive motion increased 
the additional loss to the extent of 10 degrees of flexion 
and 5 degrees of extension.  Both lower legs were equal in 
length with edema, including the ankle and feet.  Sensation 
to pinprick was present on both sides.  There was no 
spasticity, tenderness at the sciatic notch, or specific 
sensory loss of sciatic pattern.  His reflexes were 
diminished at all levels.  His extensor hallucis longus (EHL) 
strength was 5/5.  His straight leg raising was to 60 degrees 
with a negative Lasegue test.  X-ray examination showed 
degenerative disc disease at the L5-S1 level with mild grade 
I spondylosis.  EMG study showed normal motor conduction of 
bilateral peroneal nerves; unobtainable sural sensory 
response bilaterally; and evidence of chronic denervation 
limited to short head of the biceps with remainder of muscles 
normal.  The impression was sensory neuropathy of the lower 
extremities and isolated denervation of left short-head 
biceps that was non-diagnostic for radiculopathy.  The 
examiner provided the following diagnosis and commentary:

Diagnosis: Degenerative disc disease at L5-S1 with 
mild spondylolisthesis.

As mentioned before, I have reviewed the claims 
folder as well as a copy of the remand.  The 
residuals of service-connected degenerative disc 
disease has been narrated in my report.  The 
severity of these residuals are moderate.  Range of 
motion of the lumbar spine were done in degrees.  
There was no evidence of pain, weakened movement, 
excess fatigability or incoordination on movement, 
but there was additional degrees of loss on 
repeated motion.  There is no history of flare-up.

It is my opinion that the subjective complaint of 
pain does not significantly limit functional 
ability when the lumbar spine is used repeatedly.  
I have no knowledge of the spine condition during 
flareup as there is no history of flareup.

The persistence of subjective complaint of pain 
does not correlate with sciatic neuropathy but 
there is evidence of denervation as reported by 
EMG.  There is no evidence of absent ankle jerk or 
muscle spasm.  There is no history of intermittent 
attacks with intermittent relief.  There is also no 
history of acute episode of excruciating pain 
during the last 12 months.

A June 2006 RO rating decision increased the evaluation for 
degenerative disc disease of the lumbar spine with left 
lumbar nerve irritation to 30 percent disabling under 
Diagnostic Code 5243, effective November 14, 2005.  The RO 
determined that the veteran met the criteria for a 40 percent 
rating, but that 10 percent had been deducted for his non-
service connected baseline manifestations.




III.  Initial evaluation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran's claim for a higher initial rating for his 
lumbosacral spine disability stems from a service connection 
claim filed on December 5, 1997.  Effective September 23, 
2002, VA revised the criteria for evaluating IVDS.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the spine, to include renumbering the IVDS 
Diagnostic Code from 5293 to 5243.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  VA later amended Diagnostic Code 5243 
to include a definition of incapacitating episodes of IVDS 
which had been inadvertently omitted with publication of the 
final rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  This 
correction is effective September 26, 2003.  Id.  The Board 
may only consider and apply the "new" criteria as of the 
effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

A 10 percent rating under the criteria in effective prior to 
September 23, 2002 was warranted for lumbar spine symptoms 
consistent with slight limitation of lumbar spine motion 
(Diagnostic Code 5292), mild IVDS (Diagnostic Code 5293) and 
lumbosacral strain with characteristic pain on motion.  See 
38 C.F.R. § 4.71a (1997-2002).

A 20 percent was warranted for lumbar spine symptoms 
consistent with moderate limitation of lumbar spine motion 
(Diagnostic Code 5292), moderate and recurring attacks of 
IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1997-2002).

A 40 percent was warranted for lumbar spine symptoms 
consistent with severe limitation of lumbar spine motion 
(Diagnostic Code 5292), severe recurring attacks of IVDS with 
intermittent relief (Diagnostic Code 5293) and severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5294).  
See 38 C.F.R. § 4.71a (1997-2002).

A higher 60 percent rating was assignable under Diagnostic 
Code 5293 for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. § 4.71a (1997-
2002).

The criteria change for IVDS effective September 23, 2002 
provides for evaluating IVDS based upon combining the chronic 
orthopedic and neurologic manifestations of IVDS, or the 
frequency or duration of incapacitating episodes of IVDS, 
whichever method results in the higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

The criteria change for evaluating diseases and injuries of 
the spine effective September 26, 2003 provides a 20 percent 
rating where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003).  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. § 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2006).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

It is the responsibility of a rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2006).  

At the outset, the Board notes that the veteran's 
degenerative disc disease of the lumbar spine has been 
granted on a secondary basis.  When aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The rating activity must determine the baseline 
and current levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  See 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)).  See generally 38 C.F.R. §§ 3.322, 4.2 (2006).

In this case, a March 1999 private medical opinion opined 
that the veteran's service connected SFW injuries caused a 
gait imbalance "culminating" in the deterioration of his 
L5-S1 disc with left S1 nerve root irritation.  A July 1999 
VA examination found that the veteran's SFW injuries were not 
a cause of the degenerative disc disease, but an aggravating 
factor.  In a February 2000 memorandum, a VA examiner 
provided opinion that the veteran's lumbar spine disability 
was aggravated "80 to 90 percent" by service connected 
disability and that a baseline manifestation of nonservice-
connected disability consisted of "left leg numbness after 
sitting for 30 minutes."

After review of the lay and medical evidence of record, the 
Board resolves reasonable doubt in favor of the veteran by 
finding that a baseline manifestation of his nonservice-
connected lumbar spine disability prior to aggravation by 
service- connected disability is not factually ascertainable.  
In this respect, there is neither medical opinion as to the 
date of onset of aggravation nor sufficient findings of 
record to determine a baseline manifestation of lumbar spine 
disability other than a degenerative process that occurred 
over time.  As it is not possible to distinguish between the 
effects of nonservice-connected back disability and service-
connected aggravation, VA regulations at 38 C.F.R. § 3.102 
dictate that reasonable doubt be resolved in the veteran's 
favor by attributing the effects to the service-connected 
disability.  See generally Mittleider v. West, 11 Vet. 
App. 181 (1998).

For the time period prior to January 27, 2005, the 
preponderance of the lay and medical evidence establishes 
that the veteran's IVDS was manifested by a chronic 
orthopedic disability of limitation of motion that was no 
more than moderate in degree with flexion greater than 30 
degrees, a chronic neurologic disability of sensory deficit 
of the left lower extremity; and IVDS symptoms that were no 
more than moderate in degree with no periods of 
incapacitation.

Private and VA examination reports dating from December 1997 
to November 2000 measured lumbar spine motion ranging from 
50-80 degrees of forward flexion, 5-35 degrees of extension, 
15-40 degrees of right lateral flexion, 15-25 degrees of left 
lateral flexion, and 10 degrees of rotation bilaterally.  VA 
examination in April 2002 measured lumbar spine motion of 60 
degrees of forward flexion, 20 degrees of extension, 20 
degrees of right lateral flexion, 30 degrees of left lateral 
flexion, 10 degrees of right rotation and 20 degrees of left 
rotation.  The veteran described daily flare-ups of pain 
lasting 15 minutes in duration.  The Board is of the opinion 
this evidence demonstrates that the veteran's lumbar spine 
disability was manifested by no more than moderate range of 
motion loss.  There were no findings of motion of the 
thoracolumbar spine limited to 30 degrees or less.  In so 
holding, the Board has considered additional range of motion 
loss during flare-ups of disability, but finds that the 
duration of such flare-ups of disability to be short-lived in 
nature as reflected by the veteran's own lay report of 
symptoms.  His range of motion findings, overall, do not 
reflect any instances of range of motion loss more closely 
approximating severe loss of motion.  Accordingly, the Board 
finds that a rating in excess of 20 percent under Diagnostic 
Code 5292 is not warranted for the period of time prior to 
January 27, 2005, or, since September 26, 2003, under the 
general rating formula for disease and injuries of the spine.

The examination reports prior to January 27, 2005 showed 
neither evidence of muscle spasm on extreme bending nor loss 
of lateral spine motion.  Therefore, a higher initial rating 
is not warranted under Diagnostic Code 5295.

The Board is also of the opinion that, prior to January 27, 
2005, the veteran's IVDS symptoms were no more than moderate 
in degree with no periods of incapacitation.  The veteran has 
manifested a sensory deficit in the left lower extremity, 
diagnosed as mild left nerve root irritation, that has been 
present since the inception of the appeal.  VA examination 
was significant for slight give-way weakness of the left 
iliopsoas muscles, but otherwise showed 5/5 strength of the 
left lower extremity.  There have been significant 
disparities with regard to the existence of reflex 
abnormalities in both lower extremities, but VA examination 
in November 2005 that included an EMG study concluded there 
were no diagnostic findings for radiculopathy.  The veteran, 
in examination reports in 1997, 1999 and 2002, described his 
flare-ups to be intermittent in nature lasting from 15 
minutes to several hours in duration.  He described a 
preference for bedrest, but there is no documentation of a 
prescription of bedrest by a physician.  This lay and medical 
evidence does not show that the veteran meets, or more nearly 
approximates, the criteria for a 40 percent rating under the 
old version of Diagnostic Code 5293 or, since September 23, 
2002, the criteria for evaluating incapacitating episodes of 
IVDS.

However, as a result of the criteria change on September 23, 
2002, the Board finds that the veteran is entitled to a 
separate 10 percent rating for his sensory deficit of the 
left lower extremity under Diagnostic Code 8720.  This 
sensory deficit preceded his diagnosis and effective date of 
award of a coexisting service-connected peripheral neuropathy 
of the left lower extremity.  The extent this rating overlaps 
the compensation being provided for the coexisting peripheral 
neuropathy is a determination to be made by the RO based upon 
the criteria governing the award of monetary benefits.  See 
38 C.F.R. § 4.14 (2006).  There is no evidence of organic 
changes, such as muscle atrophy, trophic changes, etc., which 
would warrant a higher rating still for the left lower 
extremity.  There is no medical evidence, or claim, that the 
lumbar spine disability results in a chronic neurologic 
deficit in the right lower extremity.

As the left lower extremity neurological deficit resulting 
from the veteran's lumbar spine disorder is already 
contemplated by the 20 percent rating assigned under 
Diagnostic Code 5293, the assignment of a separate rating 
prior to September 23, 2002, is not in order.

A private examination report on January 27, 2005 found the 
veteran's lumbar spine motion limited to 30 degrees of 
flexion.  This finding was replicated on VA examination in 
November 2005.  The Board finds that the private examination 
report first factually demonstrates severe loss of lumbar 
spine motion.  Accordingly, the Board finds that the criteria 
for a 40 percent rating for the chronic orthopedic 
manifestation of lumbar spine IVDS have been met effective 
January 27, 2005, under the general rating formula for 
disease and injuries of the spine.  Absent evidence of 
ankylosis, spondylosis and/or demonstrable deformity of 
vertebral fracture, this is the maximum schedular rating for 
the orthopedic manifestations of his thoracolumbar spine 
disability.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (consideration of 38 C.F.R. §§ 4.40 and 4.45 is 
unnecessary where an appellant is in receipt of the maximum 
rating for limitation of motion).




The lay and medical evidence shows no appreciable change in 
the veteran's chronic neurologic manifestation of IVDS after 
January 27, 2005.  In this respect, his left lower extremity 
symptomatology did not increase in severity beyond a sensory 
deficit, and no other chronic neurologic manifestations were 
identified.  His EMG examination in November 2005 showed no 
diagnostic evidence of sciatic neuropathy with no evidence of 
muscle spasm or absent ankle jerk.  These IVDS symptoms are 
less than pronounced in degree and, as such, the criteria for 
a higher rating under the prior version of Diagnostic Code 
5293 is not warranted.  

Consideration of an alternative higher rating based upon 
incapacitating episodes of IVDS under the criteria in effect 
since September 23, 2002 is not warranted.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician 
and treatment by a physician.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5243, NOTE (2006).  A careful review of the 
record does not disclose during the appeal a single instance 
where these episodes required a prescription of bed rest by a 
physician as required for consideration of an alternative 
rating based upon the yearly duration of episodes of IVDS.  

In so deciding, the Board has deemed the veteran as competent 
to describe his lumbar spine symptoms and perceived 
limitations.  His report of sensory deficit of the left lower 
extremity has been relied upon in assigning the separate 10 
percent rating for sensory deficit of the left lower 
extremity.  The preponderance of the lay and medical evidence 
is against a higher still initial rating.  The doctrine of 
the benefit of the doubt, therefore, does not apply.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


IV.  Effective date for service connection award

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i) 
(2006).  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

As indicated above, the veteran was discharged from service 
in September 1969.  In his original application for 
compensation received in October 1969, he referred to having 
shrapnel imbedded in his lower back region, but did not 
specifically claim a disability involving the lumbar spine.  
VA examination in November 1969, while 




showing the presence of metallic foreign bodies in the 
presacral space, did not suggest the presence of a lumbar 
spine disability.  There is no formal or informal application 
showing an intent to file a claim for service connection for 
disability of the lumbar spine within the one year period 
following his separation from service.  Therefore, an 
effective date of award cannot be earlier than the date of 
receipt of the original application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2006).

The RO has accepted the veteran's December 5, 1997 filing as 
the original application for compensation benefits for lumbar 
spine disability.  An earlier effective date of award would 
require a written document received by VA prior to that time 
reflecting an intent to seek service-connected benefits for 
disability of the lumbar spine.  Even with a sympathetic 
review of the pro se allegations in the context of the 
evidence of record, the Board fails to find any suggestion 
that the veteran intended to apply for service connection for 
lumbar spine disability prior to December 5, 1997.  While the 
veteran sought VA treatment for lumbar spine disability as 
early as 1981, such records may only serve as an informal 
claim once service connection had been established.  See 
38 C.F.R. § 3.157 (2006).

Based on the above, the Board finds that the veteran first 
filed a formal claim for service connection for lumbar spine 
disability on December 5, 1997.  There are no communications 
prior to this time which may be considered a formal or 
informal claim.  The preponderance of evidence is against the 
veteran's claim.  Therefore, the 



claim of entitlement to an effective date earlier than 
December 5, 1997 for the award of service connection for 
lumbar spine disability must be denied.  


ORDER

For the time period prior to January 27, 2005, a 20 percent 
rating (with no deduction for baseline manifestation of 
nonservice-connected lumbar spine disability) is granted, 
subject to the criteria governing the award of monetary 
benefits.

Effective September 23, 2002, a separate 10 percent rating 
for the chronic neurologic manifestation of left lower 
extremity sensory deficit is granted, subject to the criteria 
governing the award of monetary benefits.

Effective January 27, 2005, a 40 percent rating for the 
chronic orthopedic manifestation of lumbar spine IVDS (with 
no deduction for baseline manifestation of nonservice-
connected lumbar spine disability) is granted, subject to the 
criteria governing the award of monetary benefits.

The claim of entitlement to an effective date earlier than 
December 5, 1997 for the awards of service connection for 
degenerative disc disease of the lumbar spine with left nerve 
root irritation is denied.


____________________________________________
P.M DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


